DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0016432 (Maolinbay).
Regarding claim 1: 
Maolinbay disclose a multimodal imaging apparatus, comprising: 
a rotatable gantry system positioned at least partially around a patient support (Fig. 1A, [0041]); 
a first radiation source (104) coupled to the rotatable gantry system, the first radiation source configured for imaging radiation ([0042], kV source); 
a first beamformer configured to adjust a shape of a first radiation beam emitted by the first radiation source (106); 
a second radiation source (110) coupled to the rotatable gantry system, the second radiation source configured for at least one of imaging radiation or therapeutic radiation, wherein the second radiation source comprises an energy level more than the first radiation source ([0042], MV source); 
a second beamformer configured to adjust a shape of a second radiation beam emitted by the second radiation source (112); and 

wherein the apparatus acquires first measured projection data associated with a first region of a patient from the first radiation source and second measured projection data associated with a second region of the patient from the second radiation source during a scan (Fig. 1A, [0042]).
Regarding claim 2: 
Maolinbay disclose the apparatus of claim 1, wherein the first source of radiation comprises a kilo-electron volt peak photon energy (keV) up to 150 keV and the second source of radiation comprises a mega-electron volt peak photon energy (MeV) of 1 MeV or greater [0042].
Regarding claim 4: 
Maolinbay disclose the apparatus of claim 1, further comprising a data processing system configured to: receive the first measured projection data and the second measured projection data; and combine the first measured projection data and the second measured projection data for processing data or reconstructing an image of the patient [0050].
Regarding claim 5: 
Maolinbay disclose the apparatus of claim 1, wherein the first measured projection data and the second measured projection data are acquired simultaneously or less than or equal to 50 ms from each other ([0062], Fig. 2A).
Regarding claim 6: 
Maolinbay disclose the apparatus of claim 1, wherein the first region and the second region overlap each other (Fig. 1A).
Regarding claim 7: 

Regarding claim 8: 
Maolinbay disclose the apparatus of claim 1, wherein the scan comprises a helical scan ([0041]).
Regarding claim 9: 
Maolinbay disclose the apparatus of claim 1, wherein: 
the at least one radiation detector comprises: 
a first detector coupled to the rotatable gantry system and positioned to receive radiation from the first radiation source (107); and 
a second detector coupled to the rotatable gantry system and positioned to receive radiation from the second radiation source (113); 
the second beamformer and the second detector are configured such that the second radiation beam projects through the second region in a transaxial plane of the patient and does not project through all of the first region in the transaxial plane of the patient (Fig. 1A); 
the first beamformer and the first detector are configured such that the first radiation beam projects through the first region of the patient (Fig. 1A); and 
estimated projection data from the second radiation source in the first region is based on the first measured projection data.
Regarding claim 10: 
Maolinbay disclose the apparatus of claim 9, wherein the first region comprises a peripheral region of the patient and the second region comprises a central region of the patient (Fig. 3 and 4).
Regarding claim 11: 

Regarding claim 12: 
Maolinbay disclose the apparatus of claim 9, wherein a maximum transaxial field-of-view available via the second detector is less than a width of the patient in the transaxial plane (Fig. 4).
Regarding claim 13: 
Maolinbay disclose the apparatus of 1, wherein: 
the first beamformer comprises: 
a first aperture configured such that the first radiation beam projects through a target region in a transaxial plane of the patient via the first aperture (Fig. 3); and 
a second aperture configured such that the first radiation beam projects through a peripheral region in the transaxial plane of the patient via the second aperture (Fig. 3); 
wherein the target region and the peripheral region do not overlap in the transaxial plane (Fig. 3); and 
the at least one radiation detector comprises a first detector coupled to the rotatable gantry system and positioned to receive radiation from the first radiation source, wherein the first detector is in a fixed position with an outermost edge of the first detector located outside of an outermost projected patient boundary during the scan (Fig. 1 and 3).
Regarding claim 14: 
Maolinbay disclose the apparatus of 13, wherein estimated projection data from the first radiation source between the target region and the peripheral region is based on the second measured projection data [0041].
Regarding claim 15: 

Regarding claim 16: 
Maolinbay disclose the apparatus of 1, wherein: the at least one radiation detector comprises a first detector coupled to the rotatable gantry system and positioned to receive radiation from the first radiation source, wherein the first beamformer and the first detector are configured in a transaxial plane such that the first radiation beam projects through every point of a target region of the patient during the scan (Fig. 1 and 3); wherein for any angular location of the first radiation source, any transaxial point in the target region of the patient is visible by the first radiation source at any sampled azimuth angle, and wherein the first beamformer is dynamically collimated during the scan (Fig. 1 and 3).
Regarding claim 17: 
Maolinbay disclose the apparatus of 16, wherein: 
the first beamformer and the first detector are configured in an axial direction such that a first axial field-of-view (FOV) associated with the first radiation source is larger than a second axial FOV associated with the second radiation source; 
the first beamformer and the first detector are configured in a transaxial direction such that for any angular location of the first radiation source, any point in a first transaxial FOV associated with the first radiation source and in the second axial FOV associated with the second radiation source is visible by the first radiation source at any sampled azimuth angle; 

the image is used for material decomposition within an overlapped region of the first transaxial FOV and the second transaxial FOV, resulting in basis material images (Fig. 4, tumor, bone).
Regarding claim 18: 
Maolinbay disclose the apparatus of claim 1, wherein the first radiation source is coupled to a first rotatable gantry of the rotatable gantry system and the second radiation source is coupled to a second rotatable gantry of the rotatable gantry system [0045].
Regarding claim 19: 
Maolinbay disclose a method of acquiring projection data from a multimodal imaging apparatus, comprising: 
receiving first measured projection data associated with a first region of a patient from a first radiation source, the first radiation source configured for imaging radiation ([0041], via 107); 
receiving second measured projection data associated with a second region of the patient from a second radiation source, the second radiation source configured for at least one of imaging radiation or therapeutic radiation, wherein the second radiation source comprises an energy level more than the first radiation source ([0041], via 113); and 
providing the first measured projection data and the second measured projection data for reconstructing an image of the patient (Fig. 1A, [0042]).
Regarding claim 20: 
Maolinbay disclose the method of claim 19, wherein the first measured projection data and the second measured projection data are acquired simultaneously or within about 50 ms of each other ([0062], Fig. 2A).
Regarding claim 21: 

a rotatable gantry system positioned at least partially around a patient support (Fig. 1A); 
a first radiation source coupled to the rotatable gantry system, the first radiation source configured for imaging radiation (104); 
a first beamformer configured to adjust a shape of a first radiation beam emitted by the first radiation source (106); 
a second radiation source coupled to the rotatable gantry system, the second radiation source configured for at least one of imaging radiation or therapeutic radiation, wherein the second radiation source comprises an energy level more than the first radiation source (110, [0042]); 
a second beamformer configured to adjust a shape of a second radiation beam emitted by the second radiation source (112); and 
at least one radiation detector coupled to the rotatable gantry system and positioned to receive radiation from at least one of the first radiation source or the second radiation source (107 and 113); and 
a data processing system configured to: receive first measured projection data from the first radiation source and second measured projection data from the second radiation source [0041]; and 
combine the first measured projection data and the second measured projection data to reconstruct an image for online adaptive IGRT ([0052]-[0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0016432 (Maolinbay).
Regarding claim 3: 
Maolinbay disclose the apparatus of claim 1, but fails to explicitly teach the peak and average energy of the second radiation source thereby allowing for that which is known in the art. 
Gutman disclose radiation treatment sources which operate in 150 kV to 20 MeV.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate the second radiation source comprises a peak energy of 3 MeV and an average energy of about 1 MeV.  One would have been motivated to make such a selection on the basis of desired depth of radiation treatment [0005].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DANI FOX/
Primary Examiner
Art Unit 2884